Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said solid support".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  Claims 7-8 are rejected as well since they depend on claim 1. 
Claim 1 recites the limitation "the ligand".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this term refers to “amine-functionalized ligand” or a different ligand.  Claims 7-8 are rejected as well since they depend on claim 1. 
Claim Rejections - 35 USC § 103
Claims 1 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8188242 by Gagnon et al. (Gagnon) as evidenced by U.S. Patent Publication No. 2013/0102761 by Liao et al. (Liao) in view of U.S. Patent No. 6498236 by Lihme et al. (Lihme).
In regard to claims 1 and 8, Gagnon teaches a method for manufacturing a mixed-mode chromatography medium (C12/L39 to C13/L47; C6/L6-54; C3/L50-58).  Gagnon teaches 
Gagnon teaches the amine functionalized ligands comprising the amine substituted hydrophobic group are joined to a carboxyl group (C12/L39 to C13/L47).  
Gagnon does not explicitly teach the solid support is a copolymer of 3-allyloxy-1,2-propanediol and vinyl pyrrolidinone cross-linked with N,N’ methylenebisacrylamide.  However, Liao provides evidence that the structure of UNOsphere Diol is a copolymer of 3-allyloxy-1,2-propanediol and vinyl pyrrolidinone cross-linked with N,N’ methylenebisacrylamide ([0046]). 
Gagnon does not teach the ligand comprises benzamidoacetic acid and is coupled to said solid support at a phenyl ring through a chain of one atom; the chain comprises an amine at a para-position on the phenyl ring of the benzamidoacetic acid whereby said ligand and chain together constitute a 2-(4-aminobenzamido)acetic acid group; the solid support is coupled directly to the amine at the para-position. 
Gagnon teaches the ligand can be chosen from a wide variety of available ligands to purify antibodies and other proteins (C5/L31 to C8/L60).  Gagnon teaches one possible ligand is described in U.S. Patent No. 6498236 (C6/L45-47). 
In re Malagari, 182 USPQ 549.  
Further, Lihme teaches the ligand is benzamidoacetic acid (4-aminohippuric acid, C24/L11).  Lihme teaches the ligand is coupled to the solid support at a phenyl ring (the hydrophobic group) through a chain of one atom which comprises an amine (C4/L19-25; C11/L44-50; C12/L23-36).  Lihme teaches said chain is at a para-position on the phenl ring of said benzamidoacetic acid whereby said ligand and chain together constitute a 2-(4-aminobenzamido)acetic acid group (4-aminohippuric acid, C24/L11). The protein binds to solid support through the ligand (C6/L54 to C7/L13). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a benzamidoacetic acid ligand, as taught by Lihme, into the method of 
Lihme teaches the ligand has been coupled directly to the solid support through the amine at said para-position (Lihme, C4/L19-25; C11/L44-50; C12/L23-36).  One of ordinary skill in the art at the time of the invention would understand that the ligand is coupled through the groups on the copolymer, including the aldehyde associated with 3-allyloxy-1,2-propanediol.  
Gagnon does not teach the diol-functionalized solid particles have pores of a median diameter of 0.5 micron or greater with substantially no pores of 0.1 micron or less in diameter and a diol density of from about 200 to 300 µmol/mL packed particles.  Liao provides evidence that the structure of UNOsphere Diol has a diol density of from about 200 to 300 µmol/mL ([0046]). 
Gagnon teaches the support matrix is a solid phase which is a porous particle, non-porous particle, membrane, or monolith (C3/L50-58).  As the support permeability/porosity is a variable that can be modified, among others, by adjusting said pore diameter, the precise pore diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pore diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pore diameter in the method of Gagnon to obtain the desired balance between the permeability/porosity and separation parameters (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are In re Aller, 105 USPQ 223).
In regard to claim 7, regarding limitations which are directed to specific properties of mixed mode chromatography medium recited in said claim, it is noted that once a mixed mode chromatography medium is disclosed to comprise a material comprising the material as claimed, and therefore is the same as the mixed mode chromatography medium of the claims, it will, inherently, display recited properties.  See MPEP 2112.
Response to Arguments 
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument regarding the parent and grandparent cases; the cited art does not set forth all the elements of the claims and there would not have been a reasonable expectation of success; the claimed chromatography ligand and support provide unexpectedly good results compared to the results shown in Lihme; Lihme states that 4-aminohippuric acid ligand was ineffective for binding antibodies at pH 4.5 and had low binding at pH 7.0; the resulting matrix/ligand has a particular linkage between the matrix and ligand, the Examiner does not find this persuasive.  In regard to the applicant’s argument that there is no basis to conclude that 4-aminohippuric acid in Lihme is coupled through the groups on the copolymer, including the aldehyde associated with 3-allyloxy-1,2-propanediol; Lihme does not provide any specific teaching on how one might change or improve the antibody binding results Lihme found for 4-aminohippuric acid; Lihme does not provide any expectation of success for how one might improve antibody binding; one of ordinary skill in the art would have been motivated to use the many ligands shown in Table 1 that have high or possible intermediate binding and would not have been motivated to select a relatively poor binding ligand such as 4-aminohippuric acid to try to improve antibody binding, the Examiner does not find this persuasive. 
The Examiner notes that the scope of the claims in parent patent 10792654 includes at least the additional limitation “capable of binding monomeric antibodies and antibody aggregates in a solution at a pH of 4.0 to 6.0”.  The scope of the claims in grandparent patent 9309282 includes at least the additional limitations “contacting said source solution at a pH of 4.0 to 6.0”, “bind said non-antibody protein”, and “eluting said non-antibody protein”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., binding antibodies at pH 4.5 and pH 7.0; improve antibody binding) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As noted in the rejection above: Lihme teaches the ligand is benzamidoacetic acid (4-aminohippuric acid, C24/L11).  Lihme teaches the ligand is coupled to the solid support at a phenyl ring (the hydrophobic group) through a chain of one atom which comprises an amine (C4/L19-25; C11/L44-50; C12/L23-36).  Lihme teaches said chain is at a para-position on the phenl ring of said benzamidoacetic acid whereby said ligand and chain together constitute a 2-(4-aminobenzamido)acetic acid group (4-aminohippuric acid, C24/L11). The protein binds to solid support through the ligand (C6/L54 to C7/L13). 
See C4/L19-25

    PNG
    media_image1.png
    213
    700
    media_image1.png
    Greyscale

See C11/L44-50

    PNG
    media_image2.png
    207
    690
    media_image2.png
    Greyscale

See C12/L23-36

    PNG
    media_image3.png
    407
    688
    media_image3.png
    Greyscale

In regard to the applicant’s argument regarding arguments at the bottom of page 9 to page 10, the Examiner notes that this is addressed in the affidavit section. 
In regard to the applicant’s argument that there is no motivation or expectation of success in Gagnon for altering the cited art to arrive at the claimed invention, the Examiner does not find this persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a benzamidoacetic acid ligand, as taught by Lihme, into the method of Gagnon as the Gagnon reference explicitly teaches benzamidoacetic acid is a potential ligand known in the art of chromatography for the purification of antibodies and other proteins.  
Affidavit
The Declaration under 37 CFR 1.132 filed 4/27/2021 is insufficient to overcome the rejection as set forth in the last Office action because: the showing is not commensurate in scope with the claims; the facts presented are not germane to the rejection at issue.
Paragraph 4 of the affidavit argues that Lihme states “some ligands do not bind the immunoglobulin at all while others show very efficient binding in the range of 80-100% and still 
Paragraph 6 states that one of ordinary skill in the art would not have been motivated to select a relatively poor binding ligand to improve antibody binding; the Examiner notes that the claims are not directed towards improving antibody binding.  
Paragraphs 8-9 state that the claimed matrix and ligand have a different solid support and a shorter and different linker than the Lihme 4-aminohippuric acid; the claimed matrix and ligand are shown to bind antibodies strongly at pH 4.5 in contrast to non-binding score of 0; the Examiner notes that the claims are not directed towards binding antibodies at pH 4.5.  Further, the Examiner does not cite to C26/L18-22; C21/L29-66; C22/L48-65 for the linkage of the ligands.  
As noted in the rejection above: Lihme teaches the ligand has been coupled directly to the solid support through the amine at said para-position (Lihme, C4/L19-25; C11/L44-50; C12/L23-36).  One of ordinary skill in the art at the time of the invention would understand that the ligand is coupled through the groups on the copolymer, including the aldehyde associated with 3-allyloxy-1,2-propanediol.  
Paragraph 10 states that it would not obvious from Lihme and Gagnon that a ligand as claimed would have any particular antibody binding capacity; Lihme does not teach how to modify a 4-aminohippuric acid containing matrix/ligand and how to improve antibody binding; there is no direction in Gagnon for how one might alter the 4-aminohippuric acid ligand in Lihme to improve the poor antibody binding shown in Lihme; the Examiner notes that the . 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777